1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11                                             Case No.: 18-cv-1703-BTM-AGS
      KAROND CHEATUM, an
12
      individual,                              ORDER GRANTING IN PART AND
13                                Plaintiff,   DENYING IN PART
                                               DEFENDANTS’ MOTION TO SEAL
14    v.
15                                             [ECF No. 11]
      CITY OF SAN DIEGO, a
16    municipality, SAN DIEGO POLICE
      DEPARTMENT, and OFFICER
17
      ESTRADA (#6871), an individual;
18    and DOES 1-25, inclusive,
19                            Defendants.
20
21         Before the Court is Defendants’ Motion to Seal documents contained in its
22   Motion to Dismiss the Complaint. (See ECF No. 10-5). The Complaint alleges
23   that Defendant officers deployed excessive force, ordering a K-9 to attack
24   Plaintiff after he had already surrendered to arrest. (See ECF No. 1).
25   Defendants request leave to file the following documents under seal:
26           • Exhibit 1:   Body worn camera footage of Officer Carlos Estrada;
27           • Exhibit 2:    Transcript of Officer Estrada’s body worn camera footage;
28           • Exhibit 3:    Recording of Sgt. Scott Holslag’s interview of Mr.

                                               1
                                                                       18-cv-1703-BTM-AGS
1                             Cheatum; and
2             • Exhibit 4:    Transcript of Sgt. Holslag’s interview.
3          Defendants state that the above exhibits will likely be subject to a protective
4    order as the litigation progresses because they contain confidential information,
5    including, “Defendants’ tactics and the police service dog’s bite command,
6    information regarding the plaintiff’s mental status on the date of the incident, the
7    officers’ identities and their badge numbers.” (ECF No. 11-1 at 3). Defendants
8    add that the exhibits contain private and personal information regarding Plaintiff,
9    as well as privileged official information that was not open or officially disclosed
10   to the public prior to the assertion of privilege. (Id.)
11         “Historically, courts have recognized a ‘general right to inspect and copy
12   public records and documents, including judicial records and documents.’ ”
13   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)
14   (quoting Nixon v. Warner Communs., Inc., 435 U.S. 589, 597 n.7 (1978)). The
15   party moving to seal “bears the burden of overcoming this strong presumption [of
16   access] by meeting the compelling reasons standard.” Id. at 1178 (citing Foltz v.
17   State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). The
18   standard requires the moving party to “articulate compelling reasons supported
19   by specific factual findings . . . that outweigh the general history of access and
20   the public policies favoring disclosure . . . .” Id. at 1179 (internal citations and
21   quotation marks omitted). The district court must then “weigh relevant factors,
22   base its decision on a compelling reason, and articulate the factual basis for its
23   ruling, without relying on hypothesis or conjecture.” Pintos v. Pacific Creditors
24   Ass'n, 605 F.3d 665, 679 (9th Cir. 2010) (quoting Hagestad v. Tragesser, 49 F.3d
25   1430, 1434 (9th Cir. 1995)). “In general, ‘compelling reasons’ sufficient to
26   outweigh the public’s interest in disclosure and justify sealing court records exist
27   when such ‘court files might have become a vehicle for improper purposes,’ such
28   as the use of records to gratify private spite, promote public scandal, circulate

                                                 2
                                                                            18-cv-1703-BTM-AGS
1    libelous statements, or release trade secrets.” Kamakana, 447 F.3d at 1179. If
2    public access to the documents to be sealed would “promot[e] the public’s
3    understanding ... of [a] significant public event[ ],” that fact weighs against sealing
4    the judicial record. Valley Broad. Co. v. U.S. Dist. Court for Dist. of Nevada, 798
5    F.2d 1289, 1294 (9th Cir. 1986).
6          The Court grants Defendants leave to seal information concerning the dog
7    bite command, because public knowledge of such a command could jeopardize
8    security. The Court DENIES the rest of the Motion. Although Plaintiff does not
9    object to sealing the above exhibits, Plaintiff does not affirmatively request their
10   sealing to preserve his privacy. Moreover, the Court is concerned that such
11   records are of significance to the public, who has an interest in the activity of law
12   enforcement and its use of force. The Motion does not address the public
13   interest, nor does it articulate a compelling reason that would outweigh the
14   public’s interest in disclosure of the body cameras, videos, or transcripts
15   described. Accordingly, the Motion to Seal is denied as to all but the dog bite
16   command itself. (ECF No. 11). Defendants shall publically file redacted exhibits
17   in accordance with this order. The unredacted exhibits shall be filed under seal.
18         IT IS SO ORDERED.
19   Dated: July 26, 2019
20
21
22
23
24
25
26
27
28

                                                3
                                                                           18-cv-1703-BTM-AGS
